Title: To Alexander Hamilton from Tench Coxe, [13 December 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, December 13, 1793. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of this letter Coxe wrote: “In my letter of the 13 Decr. 1793, I suggest numerous amendments of the Revenue laws for consideration, plainly or expressly to the end of a complete execution of the Revenue laws in Pennsa.” Letter not found.]
